DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed on 07/15/2022 has been entered.  Claims 1-20 are pending.  Claims 11 and 17 have been amended.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Liu), US Patent Application Publication No. US 2013/0173258 A1 and further in view of Sakhai et al. (Sakhai), US Patent Application Publication No. US 2014/0200879 A1 (Both Liu and Sakhai are from IDS filed on 07/19/2021).

As to independent claim 11, Liu discloses a health tracking system comprising:
a database configured to store a plurality of data records, each of the plurality of data records comprising at least a descriptive string (Figure 1 and paragraphs [0030], [0037] and [0041]: the memory 120 includes a text corpus which includes text data (descriptive string) stored in a format that enable the controller to identify standard and non-standard tokens, wherein tokens includes words separated by spaces or punctuations, and a standard token is a token that is part of a known language (words with correct spelling), including English and other languages while a non-standard token is called an out-of vocabulary (OOV) token, refers to any token (with incorrect spelling) that does not match on of the standard token); and
a data processor in communication with the database (Figure 1: controller (data processor) is connected with the memory), the data processor being configured to:
filter the plurality of data records to identify a subset thereof, the subset comprising those records in which the respective descriptive strings have a first type of spelling of every word contained therein (paragraphs [0037] and [0041]: the controller is configured to identify standard and non-standard tokens stored in the database, wherein the standard tokens are part of a known language (first type of spelling); 
 	generate, for each data record in the identified subset of the plurality of data records, a plurality of companion descriptive strings, each of the companion descriptive strings comprising one of a second type of spelling of at least one word contained therein (paragraph [0037]: the controller is configured to select a standard token from the plurality of standard tokens in the memory, generate one or more non-standard tokens (companion descriptive strings or words with at least one second type of spelling); 
train a machine learning model using pairs of descriptive strings, each pair of descriptive strings including (1) the descriptive string of a respective data record in the identified subset of the plurality of data records, and (i1) a corresponding one of the companion descriptive strings having at least one word thereof with the second type of spelling (Figure 1, paragraphs [0037] and [0078]: store the non-standard tokens in association with the selected standard token in the memory, wherein an individual non-standard token that is associated with a standard token is referred to as a training pair); 
receive a descriptive string for a first data record having at least one word thereof with the second type of spelling and a second character sequence (Figure 7 and paragraph [0060]: identifying of non-standard token in a text message; paragraph [0062]: for example, the non-standard token “THKS”); and 
use the trained machine learning model to identify a substitute descriptive string to replace the received descriptive string for the first data record, the substitute descriptive string having the first type of spelling and a first character sequence of the at least one word instead of the second type of spelling and the second character sequence (Figure 7 and paragraphs [0061]-[0062]: identifying a standard token that corresponds to the identified non-standard token using the created pairs of standard and non-standard tokens stored in the memory, and then replacing the non-standard token in the text message with the identified standard token, for example, the non-standard token “THKS” occurs twice in the set of non-standard tokens in association with the standard tokens “THANKS” and “THINKS”, wherein each of the standard tokens is a candidate toke for replacement of the non-standard token).
Liu, however, does not explicitly disclose each of the plurality of data records comprising at least a descriptive string nutritional data regarding a respective consumable item, and the first data record comprising nutritional data regarding a consumable item.
In the same field of endeavor, Sakhai discloses a computer system includes a database comprising a plurality of records, wherein each of the records in the database includes a natural language description of a respective food and a rating of the respective food (Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the database comprising records of text strings such as tokens (words and/or a phrases of words) of Liu to include a database comprising a plurality of records regarding food, as taught by Sakhai, for the purpose of allowing users to create any database that includes any type of content record.

As to dependent claim 12, Liu discloses wherein the data processor is further configured to: generate a vector with the received descriptive string of the first data record using the machine learning model  (paragraphs [0056], [0058] and [0080]); and 
identify the substitute descriptive string by applying the machine learning model to the generated vector (paragraph [0062]). 

As to dependent claim 13, Liu discloses wherein the data processor is further configured to:
filter the plurality of data records to identify the subset of the plurality of data records based on a frequency with which each data record in the plurality of data records has been selected by a plurality of users (paragraphs [0012] and [0043])
However, Liu does not disclose each data record in the plurality of data records has been selected by a plurality of users to be logged in a food diary.
In the same field of endeavor, Sakhai discloses a computer system includes a database comprising a plurality of records, wherein each of the records in the database includes a natural language description of a respective food and a rating of the respective food (Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the filtering data records in the database comprising records of text strings such as tokens (words and/or a phrases of words) based on frequency of the data records of Liu, to include a database comprising a plurality of records regarding food, as taught by Sakhai, for the purpose of allowing users to create any database that includes any type of content record.

As to dependent claim 14, Liu discloses wherein the data processor is further configured to:
filter the plurality of data records to identify the subset of the plurality of data records based on language settings for users who initially generated each data record in the plurality of data records (paragraphs [0012], [0043] and [0052]).

As to dependent claim 15, Liu discloses wherein the data processor is further configured to:
generate the plurality of companion descriptive strings having at least one word thereof with the second type of spelling by introducing one or more spelling errors into the descriptive strings of the identified subset of the plurality of data records (Figure 1 and paragraph [0037]).
.
As to dependent claim 16, Liu discloses wherein the machine learning model includes an encoder having at least one long short term memory layer and a decoder having at least one long short term memory layer (paragraphs [0056] and [0103]).

Allowable Subject Matter
Claims 1-10 are allowed as pointed out in the previous Office Action dated 03/15/2020.  
Claims 17-20 are also allowed for the same reasons set forth for claims 1-10 as pointed out in the previous Office Action dated 03/15/2020.  
Response to Arguments
Since the terminal disclaimer was filed on 07/27/2022 and it has been approved, the Double Patenting Rejection of claims 1-20 is hereby withdrawn.
Since claim 17 has been amended to include allowable subject matter as shown in claim 1, therefore, claims 17-20 are allowed as well.
Examiner’s maintained the rejection of claims 11-16 under Liu in view of Sakhai as shown above since Sakhai reference still reads on the amended feature of claim 11.

Conclusion
THIS ACTION IS MADE FINAL.   Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
	
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571) 272-4092.  The examiner can normally be reached on 8:30 am – 5:30 pm Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  On July 15, 2005, the Central Facsimile (FAX) Number will change from 703-872-9306 to 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/CHAU T NGUYEN/Primary Examiner, Art Unit 2177